     Case 3:18-cv-00076-N Document 84 Filed 04/04/19               Page 1 of 3 PageID 1423


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

YVETTE GBALAZEH, LEE SUNBURY, and                    §
FRED SIMS, on behalf of themselves and               §
all others similarly situated,                       §
                                                     §
        Plaintiffs,                                  §
                                                     §
v.                                                   §       CIV. CASE NO. 3:18-cv-00076-N
                                                     §
CITY OF DALLAS, TEXAS, a municipality of             §
the State of Texas,                                  §
                                                     §
        Defendant.                                   §       JURY TRIAL DEMANDED

                        NOTICE OF CONSTITUTIONAL QUESTION

        PLEASE TAKE NOTICE, pursuant to Rule 5.1(a) of the Federal Rules of Civil Procedure,

Plaintiffs, by and through counsel, respectfully file this Notice of Constitutional Challenge of

Statute with the Court and hereby provide notice to the Office of the Texas Attorney General. In

support thereof, Plaintiffs states as follows:

        1.      On January 11, 2018, Plaintiffs filed an Original Class Action Complaint initiating

the instant civil case against the Defendant challenging the constitutionality of Section 31-35 of

the Code of Ordinances of the City of Dallas.

        2.      On May 14, 2018, Plaintiffs filed a First Amended Class Action Complaint against

the Defendant which asserted additional claims challenging the constitutionality of Section 28-

63.3 of the Code of Ordinances of the City of Dallas.

        3.      On August 21, 2018, Plaintiffs filed a Second Amended Class Action Complaint

against the Defendant which asserted amended bases for their constitutional challenges to both

Section 31-35 and Section 28-63.3.




                                                                                                 1
   Case 3:18-cv-00076-N Document 84 Filed 04/04/19                 Page 2 of 3 PageID 1424


       4.      On September 20, 2018, Defendant filed a Motion to Dismiss the Plaintiffs’ Second

Amended Complaint [Doc. 46]. In the Defendant’s Brief in Support [Doc. 47], the Defendant

alleged that Plaintiff Lee Sunbury lacked standing to bring a challenge to Section 31-35 and

Section 28-63.3 for his February 28, 2018 citation (one of five solicitation citations which were

received by Mr. Sunbury) because the citation was issued for violation of Texas Transportation

Code § 552.007.

       5.      After receiving leave of the Court to amend their claims, on November 14, 2018,

Plaintiffs filed a Third Amended Class Action Complaint [Doc. 59] against the Defendant which

alleged constitutional violations against Plaintiffs through Defendant’s enforcement of Section

552.007 against Plaintiff Sunbury and others in the class of persons who were cited or arrested by

the Defendant for violation of Section 552.007. See Jornaleros de Las Palmas v. City of League

City, 945 F. Supp. 2d 779 (S.D. Tex. 2013).

       6.      On April 2, 2019, the Court entered an Order [Doc. 82] ordering Plaintiffs to file a

notice of constitutional question and serve the Texas Attorney General within fourteen (14) days

of the Order per Rule 5.1(a) of the Federal Rules of Civil Procedure. Pursuant the Order, the Court

also directed the clerk to certify to the Texas Attorney General that Plaintiffs are challenging the

constitutionality of Section 552.007.

       7.      Specifically, in the Third Amended Class Action Complaint [Doc. 59], Plaintiffs

challenge Section 552.007 under the First Amendment on the basis that it is facially over-broad

and unconstitutional on its face.

       8.      Accordingly, Plaintiffs hereby file this notice of constitutional question and serve

the Texas Attorney General with the same in the time period required by the Order [Doc. 82].
  Case 3:18-cv-00076-N Document 84 Filed 04/04/19                Page 3 of 3 PageID 1425


       Dated: April 4, 2019.

                                            Respectfully submitted,

                                            MURPHY RODRIGUEZ, PLLC
                                            1011 Surrey Lane, Bldg. 200
                                            Flower Mound, Texas 75022
                                            P: (972) 752-0557
                                            F: (972) 692-7719
                                            Ramon@gotexlaw.com
                                            Murphy@gotexlaw.com

                                            By: /s/ Ramon de Jesus Rodriguez
                                            Ramon de Jesus Rodriguez
                                            Texas State Bar No. 24088319
                                            By: /s/ Christopher S. Murphy
                                            Christopher S. Murphy
                                            Texas State Bar No. 24079031

                                            ATTORNEYS FOR PLAINTIFFS




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 4, 2019 a true and correct copy of the
foregoing Notice of Change of Address was served on Defendant’s counsel of record via ECF and
the Office of the Texas Attorney General as follows:

       Via Certified Mail by Certified Process Server Pursuant to Tex. R. Civ. P. 103:
       The Honorable Ken Paxton
       Attorney General of Texas
       Office of the Attorney General
       P.O. Box 12548
       Austin, TX 78711-2548


                                            By: /s/ Ramon de Jesus Rodriguez
                                            Ramon de Jesus Rodriguez
                                            By: /s/ Christopher S. Murphy
                                            Christopher S. Murphy
